DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Interpretation
2. 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

3. 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

 	“a detection section that detects an operation for causing information to be displayed in the second region,” and “a control section that… controls a display of secret information in the second region disposed at a position on an inner side of the arm that is less visible to other people than the position on the outer side of the arm” in claim 1.
“a wear detection section that detects the wearing of the display screen on the arm” and “the control section displays non-secret information in the first region” in claim 2.
“the wear detection section detects that the display screen is being worn on the arm in a case of detecting a pulse,” “the wear detection section… additionally detects a position on the outer side of the arm and a position on the inner side of the arm on the display screen from the detected position of the pulse,” and “the control section controls a placement of each of the first region and the second region at the position on the outer side of the arm and the position on the inner side of the arm,” in claim 3.
 “the wear detection section detects that the wearing members are connected to each other” and “the control section controls a placement of the first region… and a placement of the second region” in claim 4.

“the detection unit detects a physical quantity expressing a degree of arm movement” in claim 6. 
“the detection section specifies a gaze of the wearer of the wearable device from an image including the eyes of the wearer of the wearable device taken by an image-taking device” and “detection section… detects that the operation for causing information to be displayed in the second region has been performed” in claim 7.
“the control section controls the display such that secret information displayed in the second region is oriented in a different direction” in claim 8.
“the control section controls the display such that the display direction of the secret information displayed in the second region is orthogonal to the display direction of the non-secret information” in claim 9.
“the control section controls the display, in the second region, of secret information that is related to a content of non-secret information displayed in the first region” in claim 10.
“the control section controls the display, in the first region, of information notifying the wearer of the wearable device of an occurrence of an event” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
4. 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

5. 	Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1 limitation “a control section that… controls a display of secret information in the second region disposed at a position on an inner side of the arm that is less visible to other people than the position on the outer side of the arm” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification at pg. 55, lines 2-4 discloses “[i]n step S60, the CPU 21 controls the display unit 6 to display secret information related to the heading information displayed in the display region 1 in step S30 in the display region 2.” 

	Claim 4 limitation “the control section controls a placement of the first region… and a placement of the second region” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification at pg. 29, lines 7-12 discloses “the CPU 21 uses the biological sensor every time the user puts on the wearable device 10 to detect the position of the outer side of the wrist and the position of the inner side of the wrist on the display screen 12, and disposes the display region 1 and the display region 2 on the display screen 12.” 
 	Claim 8 limitation “the control section controls the display such that secret information displayed in the second region is oriented in a different direction” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing 
 	Claim 9 limitation “the control section controls the display such that the display direction of the secret information displayed in the second region is orthogonal to the display direction of the non-secret information” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification at pg. 29, lines 7-20 discloses “the CPU 21 controls the display unit 6 to display the secret information with the vertical direction matched to the direction orthogonal to the circumferential direction of the arm of the wearable device 10.” 
 	Claim 10 limitation “the control section controls the display, in the second region, of secret information that is related to a content of non-secret information displayed in the first region” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification at pg. 32, lines 10-13 discloses “[i]n step S60, the CPU 21 controls the display unit 6 to display secret information related to the heading information displayed in the display region l in step S30 in the display region 2.” 

 	However, for the above limitations the disclosure only provides a statement that known techniques or methods can be used to program a general purpose computer to achieve the claimed function and does not disclose corresponding structure, which in this case requires the disclosure of a special purpose computer, an algorithm, a specific software program etc. For a computer-implemented means-plus-function claim limitation where the disclosed structure is a computer programmed to implement an algorithm, the patent must disclose, at least to the satisfaction of one of ordinary skill in the art, enough of an algorithm to provide sufficient structure under § 112, ¶ 6. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
 	Claims 2, 5-7 and 12 are also rejected by the virtue of their dependency on rejected base claim 1. 

Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

5. 	Claims 1-4 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Inagaki et al. (US 2015/0227245 A1, hereinafter referred as “Inagaki”) in view of Chi et al. (US 2017/0038845 A1, hereinafter referred as “Chi”).
	Regarding claim 1, Inagaki discloses a wearable device (Figs. 1, 3, 17, 18 and ¶0086 discloses the device 10 may be attached to or disposed on a user's or wearer's wrist) comprising: 
 	a display screen on which information is displayed in a first region (Fig. 17) and a second region (Fig. 18) (Abstract, ¶0010 and ¶0048 discloses display screens on top of the wrist and on the bottom of the wrist); 
 	a detection section {see pg. 9, lines 14-21 of the instant application for structural support} that detects an operation for causing information to be displayed in the second region (Fig. 18, ¶0009, ¶0093 and ¶0095 discloses gyroscopes or other sensors capable of detecting the orientation of the band to determine if the band has moved in a predetermined manner or has been moved to a predetermined position so that a message (such as a text message, a calendar notice, an e-mail, etc.) can be displayed on the display portion of the device 10 disposed on or adjacent to the inner wrist of the wearer); and 
  	a control section (microprocessor 42) that, in a state in which the display screen is worn on an arm (¶0086 and ¶0090 discloses the wristband device of FIGS. 16-18 may be any of any of those described above with respect to FIGS. 1-15, in which the device 10 may be attached to or disposed on a user's or wearer's wrist), in a case of detecting the operation with the detection section (Fig. 18, ¶0009, ¶0093 and ¶0095 
 	Inagaki doesn’t explicitly disclose …after displaying non- secret information in the first region disposed at a position on an outer side of the arm that is visible to other people.
 	However, in a similar field of endeavor, Chi discloses …after displaying non- secret information in the first region disposed at a position on an outer side of the arm that is visible to other people (Fig. 16a, ¶0230 and ¶0235 discloses in case that the display unit 151 set in portrait mode is placed to face the same side of the back of a hand where it may be easy for a third party to watch the display unit 151, the controller 180 can control an object 1610, which indicates that an event has occurred, to be outputted through the display unit 151. Figs. 16b, 16c, ¶0236 and ¶0237 discloses mobile terminal worn wrist is further rotated so that the display unit 151 can face the same side of the flat of the hand, referring to FIG. 16C, the controller 180 switches the display unit 151 to the landscape mode and is able to control a more quantity of the detailed information 1630 to be outputted).

  	Regarding claim 2, Inagaki discloses the wearable device according to Claim 1, further comprising: a wear detection section {see pg. 17, lines 9-20 of the instant application for structural support} that detects the wearing of the display screen on the arm (¶0090 discloses the microprocessor of the device 10 may detect if the device 10 is being worn by a person (as opposed to being, for example, hung on a bar such as a bike handlebar) by detecting a temperature measurement received from a temperature sensor disposed in the electronics unit 19 of the device 10), wherein in a case of detecting with the wear detection section that the display screen is being worn on the arm, the control section (microprocessor 42) displays non-secret information in the first region (Figs. 16-17, ¶0032 and ¶0091 discloses the block 206 may detect if the band of the device 10 is disposed in an orientation indicating that the band is being worn on a wrist in which the person has their palm face down, such as that illustrated in FIG. 17. Fig. 17 and ¶0010 discloses display screens providing public information (such as artwork or other artistic images, time/date information, etc.) are centered on the band at the top of the user's wrist or at the outer side of the user's wrist).
	Regarding claim 3, Inagaki discloses the wearable device according to Claim 2, wherein the wear detection section {see pg. 17, lines 4-8 and pg. 29, lines 7-12 of the instant application for structural support} detects that the display screen is being worn 
  	Regarding claim 4, Inagaki discloses the wearable device according to Claim 2, wherein wearing members for wearing the display screen on the arm are provided on both ends of the display screen (¶0046 discloses one or more magnets on one end of the band (used a part of the coupling mechanism)), and in a case in which the wear detection section {see pg. 14, lines 18-23 of the instant application for structural support} detects that the wearing members are connected to each other (Fig. 9b and ¶0046 discloses the magnetic sensors 34 may detect whether one or more magnets on one end of the band (used a part of the coupling mechanism) are near to or are interacting with magnets or magnetic material on the other end of the band), the control section (microprocessor 42) controls a placement of the first region at a first distance predetermined as a distance along the arm from a connection position of the wearing 
  	Regarding claim 8, Inagaki discloses the wearable device according to Claim 1, wherein the control section (microprocessor 42) controls the display such that secret 
  	Regarding claim 9, Inagaki discloses the wearable device according to Claim 8, wherein the control section (microprocessor 42) controls the display such that the display direction of the secret information displayed in the second region is orthogonal to the display direction of the non-secret information displayed in the first region (Figs. 17-18, ¶0010 and ¶0093 discloses in this case, for ease of viewing non-public information, the message or other information can be displayed in a landscape format as illustrated in FIG. 18, whereas the message or other information that can is more public can be displayed in a portrait format as illustrated in FIG. 17).
  	Regarding claim 10, Inagaki doesn’t explicitly disclose the wearable device according to Claim 1, wherein the control section controls the display, in the second region, of secret information that is related to a content of non-secret information displayed in the first region.
 	However, in a similar field of endeavor, Chi discloses wherein the control section controls the display, in the second region, of secret information that is related to a content of non-secret information displayed in the first region (Fig. 16a, ¶0230 and ¶0235 discloses in case that the display unit 151 set in portrait mode is placed to face the same side of the back of a hand where it may be easy for a third party to watch the 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Inagaki so that a time information and an icon 1610, which indicates that a message is newly received are outputted while refraining from revealing personal information that may be included in the detailed message of the event (¶0230 and ¶0235).
	Regarding claim 11, Inagaki doesn’t explicitly disclose the wearable device according to Claim 10, wherein the control section controls the display, in the first region, of information notifying the wearer of the wearable device of an occurrence of an event, and controls the display, in the second region, of a content of the event displayed in the first region.
	However, in a similar field of endeavor, Chi discloses wherein the control section (controller 180) controls the display, in the first region, of information notifying the wearer of the wearable device of an occurrence of an event (Fig. 16a, ¶0230 and ¶0235 discloses in case that the display unit 151 set in portrait mode is placed to face the same side of the back of a hand where it may be easy for a third party to watch the display unit 151, the controller 180 can control an object 1610, which indicates that an event has occurred, to be outputted through the display unit 151), and controls the 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Inagaki so that a time information and an icon 1610, which indicates that a message is newly received are outputted while refraining from revealing personal information that may be included in the detailed message of the event (¶0230 and ¶0235).
	Regarding claim 12, Inagaki discloses the non-transitory computer readable medium (¶0100 discloses software modules (e.g., code stored on a non-transitory machine-readable medium)) storing a program causing a computer to execute a process for functioning as the control section (microprocessor 42) of the wearable device according to Claim 1 (¶0100 discloses one or more computer systems (e.g., a standalone, client or server computer system) or one or more hardware modules of a computer system (e.g., a processor or a group of processors) may be configured by software (e.g., an application or application portion) as a hardware module that operates to perform certain operations as described herein).

7. 	Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Inagaki in view of Chi and in further view of Alberth et al. (US 8,988,349 B2, hereinafter referred as “Alberth”).
	Regarding claim 5, Inagaki as modified doesn’t explicitly disclose the wearable device according to Claim 1, wherein the detection unit {see pg. 49, lines 3-16 of the instant application for structural support} detects an operation of a wearer of the wearable device attempting to look at the second region as the operation for causing information to be displayed in the second region.
 	However, in a similar field of endeavor, Alberth discloses the detection unit {see pg. 49, lines 3-16 of the instant application for structural support} detects (col. 11, lines 39-41 discloses the detector 301 comprises a gaze and orientation detector. Col. 21, lines 50-51 discloses the orientation detector is an imaging device or camera) an operation of a wearer of the wearable device attempting to look at the second region as the operation for causing information to be displayed in the second region (Figs. 13, 23, claims, 1, 2, 6-8, col. 6, lines 62 to col. 7, line 2 and col. 19, lines 43-51 discloses a wearable electronic device includes a wearable housing, a display disposed along a major face of the wearable housing, an orientation detector, and a control circuit, operable with the display and the orientation detector. In this embodiment, the control circuit is configured to activate one or more portions of the display in response to a detected orientation and deactivate other portions of the display in response to the detected orientation).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Inagaki so that display areas facing away from--or otherwise less visible to--the user can be turned OFF or placed into a low-power mode to conserve energy (col. 7, lines 2-5).
	Regarding claim 6, Inagaki doesn’t explicitly disclose the wearable device according to Claim 5, wherein the detection unit detects a physical quantity expressing a degree of arm movement {pg. 55, lines 5-9 of the instant application for structural support}, and in a case in which the physical quantity is included inside a range detected by the detection section when the inner side of the arm is upward, detects that the operation for causing information to be displayed in the second region has been performed.
 	However, in a similar field of endeavor, Chi discloses wherein the detection unit detects a physical quantity expressing a degree of arm movement {pg. 55, lines 5-9 of the instant application for structural support}, and in a case in which the physical quantity is included inside a range detected by the detection section when the inner side of the arm is upward, detects that the operation for causing information to be displayed in the second region has been performed (Figs. 14, 16a-16c, ¶0223 and ¶0224 discloses in proportion to a rotation degree of the mobile terminal, the controller 180 may adjust an output quantity of a detailed information. In particular, if the mobile terminal further rotates so that the display unit 151 can face the same side of the flat of the hand from the same side of the back of the hand, the controller 180 can control a more quantity of the detailed information to be outputted).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Inagaki for the purpose of syncing the quantity of a detailed information in proportion to the rotation amount. 
	Regarding claim 7, Inagaki as modified doesn’t explicitly disclose the wearable device according to Claim 5, wherein the detection section {see pg. 49, lines 6-8 of the 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Inagaki so that display areas facing away from--or otherwise less visible to--the user can be turned OFF or placed into a low-power mode to conserve energy (col. 7, lines 2-5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYANK J SHAH whose telephone number is (571)270-3732.  The examiner can normally be reached on 10:00 - 6:00 M-F.




/PRIYANK J SHAH/Primary Examiner, Art Unit 2692